Citation Nr: 1307412	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  10-45 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral knee disability.

2.  Entitlement to service connection for low back disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Anderson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1965 to June 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The RO granted the Veteran's petition to reopen the claim, but denied service connection on the merits.  A notice of disagreement was received in December 2009, a statement of the case was issued in September 2010, and a substantive appeal was received in November 2010. 

In the Veteran's November 2010 substantive appeal, he requested a hearing before the Board to be held by videoconference.  The hearing was scheduled for September 18, 2012.  Notice of the hearing was sent to the address of record and was not returned as undeliverable; the regularity of the mail is presumed.  Nevertheless, the Veteran failed to appear for his hearing, and as such, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d).

The issue of service connection for a low back disability (under a merits analysis) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An April 1991 rating decision denied service connection for the Veteran's low back disability on the basis that there was no nexus between the back injury incurred in-service and the Veteran's current low back disability; the Veteran was notified of his appellate rights, but did not file a timely notice of disagreement or submit new and material evidence within one year of the rating decision.  

2.  Certain evidence received since the RO's April 1991 rating decision is new to the record and relates to an unestablished fact necessary to substantiate the merits of the claim.


CONCLUSIONS OF LAW

1.  The April 1991 rating decision denying service connection for low back disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2012).

2.  New and material evidence has been received since the RO's April 1991 rating decision, and the claim of entitlement to service connection for low back disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105(c) and the claim may only be reopened through the receipt of "new and material" evidence.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Board notes that the RO denied service connection for the Veteran's low back disability by a rating decision in February 1991, which was mailed to the Veteran that same month.  The notice provided the Veteran with notice of his appellate rights.  The RO issued a subsequent rating decision in April 1991 to address the Veteran's January 1991 VA examination (the report of which was not completed until March 1991).  The April 1991 rating decision continued to deny service connection for the Veteran's low back disability.  That same month the Veteran was mailed the rating decision along with notice of his appellate rights.  By statute, a notice of disagreement must be received within one year of the date of mailing of notice of the decision.  See 38 U.S.C.A. § 7105(b)(1).  By regulation, a notice of disagreement must express dissatisfaction or disagreement with the adjudicative determination by the agency of original jurisdiction and a desire to contest the result.  38 C.F.R. § 20.201.  There must be an expression of a desire for appellate review.  Id.; see Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002).

After reviewing the record, the Board is unable to find any written communication expressing disagreement and a desire for appellate review within one year of the April 1991 rating decision.  Although notified of the RO's decision and of his right to appeal, the Veteran did not initiate an appeal of that decision.  See 38 C.F.R. § 20.200.  Moreover, he did not submit new and material evidence within one year of that decision.  Therefore, the April 1991 decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 C.F.R. § 3.156(b.  It is the most recent final denial of the claim.

In May 2007, the Veteran petitioned to reopen the previously denied 1991 claim seeking entitlement to service connection for low back disability.  In an April 2008 rating decision, the RO declined to reopen the Veteran's claim on the basis that the Veteran had not submitted any new and material evidence.  In April 2009, the Veteran submitted a statement again requesting that his low back claim be reopened along with various medical records.  The RO reopened the matter in August 2009.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Here, the Board finds that the Veteran submitted new and material evidence after the RO's February 1991 rating decision.  The basis of the prior denial was that the evidence failed to demonstrate that there was a nexus between the back injury the Veteran sustained in-service and his current degenerative disc disease to warrant entitlement to VA compensation.

The Veteran has submitted medical records from 1989 as well as VA treatment records from June 2004 to September 2010 regarding treatment for his low back disability, which address the in-service incurrence of his low back injury since that time.  In light of the basis for the prior denial of the underlying service connection claim, the Board views the new medical evidence suggesting that the Veteran's current low back disability is related to his military service as new and material evidence.  Therefore, the claim of service connection for low back disability is reopened.  38 U.S.C.A. § 5108.  


ORDER

New and material evidence has been received to reopen the claim of service connection for an acquired psychiatric disability.  To this extent, the appeal is granted. 


REMAND

The Veterans Claim Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012), and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2012).

The Veteran argues that his service treatment records (STRs) are incomplete and do not accurately reflect how he was injured in July 1968.  In addition, the Veteran indicated that he received treatment for his back injury onboard the USS Shadwell and at Camp Lejeune, North Carolina.  The Board notes that there does not appear to be any records in the claims file related to treatment that the Veteran might have received at Camp Lejeune.  Similarly, the claims file does not contain the Veteran's Report of Medical History related to his June 1969 exit examination.  To the extent that such records exist, the RO should obtain any outstanding STRs since they are constructively of record.

In addition, the most recent medical evidence in the record regarding the severity of the Veteran's low back disability includes VA treatment records from September 2010.  The Veteran has reported that he receives ongoing treatment through the VA for his low back disability at the Community-Based Outpatient Clinic (CBOC) in East Liverpool, Ohio.  Accordingly, the RO should obtain any additional VA treatment records from September 2010 to the present since VA treatment records are also constructively of record.

Further, the Veteran identified private healthcare providers where he sought treatment for his low back disability on both his December 1990 and May 2007 claim forms.  However, a review of the claims file has determined that these documents are not of record.  Accordingly, the RO should obtain any additional private treatment records identified by the Veteran, as they may be pertinent to the Veteran's claim.  The Veteran's cooperation will be needed to secure records of any private treatment he has received for his low back disability.  



Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action to obtain and associate with the claims file outstanding records identified by the Veteran, such as, STRs (including records from the USS Shadwell and Camp Lejeune, North Carolina), VA treatment records (including records from VA Hospital in Oakland, PA, and VAMC Pittsburg); and private treatment records (including records from the MacPherson Chiropractic & Therapeutic Rehab).

2.  After the above action is completed to the extent possible, the Veteran should be scheduled for a VA examination by an appropriate medical doctor to determine the nature and etiology of any current low back disabilities, to include degenerative disc disease and disc disease lumbar spine.  All indicated tests and studies are to be performed.  The claims folder must be made available to the examiner for review of the case.  After examining the Veteran and reviewing the claims file, the examiner should then respond to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's current low back disability (i.e. degenerative disc disease, disc disease lumbar spine, etc.) is causally related to the Veteran's documented back injury which he sustained in July 1968 during his active duty service?  

Detailed reasons should be provided for the opinion(s) offered.  If any requested opinion cannot be offered without resorting to mere speculation, the examiner should indicate such in the examination report and explain why a non-speculative opinion cannot be offered.  

3.  In the interest of avoiding further remand, the RO/AMC should review the opinion obtained and ensure that an adequate rationale has been offered.

4.  After completion of the above and any other development, which the RO/AMC may deem necessary, the RO/AMC should review the claims file and adjudicate the Veteran's claim as appropriate.  If any claim on appeal remains denied, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).   

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


